DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 6/14/2022.
Claims 2-5, 7, 8, 10, 13, 14, 21, 22, 36, 37, 49, 50 and 53-57 are pending.
This application is a 371 National Stage of PCT/US18/020676, filed March 2, 2018, which claims priority pursuant to 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 62/467,045, filed March 3, 2017.

Election/Restrictions
Applicant's election without traverse of Group I (claims 2-5, 7, 8, 10, 13, 37, 50, 53, 54 and 57) in the reply filed on 6/14/2022 is acknowledged.  Claims 14, 21, 22, 36, 49, 55 and 56  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Information Disclosure Statement
Information disclosure statements filed 3/18/2022, 9/21/2020 and 9/3/2019 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
A third  party submission was filed 9/20/2020 and has been signed and initialed and included with this action.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: article usage in claim 2 should be amended. In line 2, it is –the total number--. There is only one total number of capsids and hence “the” is proper. However, in line 3, “ratio” should be preceded by the article “a” and in claim 8 “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 8, 10, 13, 37, 50, 53, 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 20030149235) in view of Colomb-Delsuc et al (US 20190331584).
The instant method simply recites two steps. The first is measuring total AAV capsids by AAV-specific ELISA assays. The second is evaluating percentage or ratio of full:empty capsids with CryoTEM .
Baker et al teach use of EM and ELISA to determine the overall purity of rAAV. The ELISA measures both full and empty capsids while EM determines the ratio of empty to full particles (see e.g. figure 7). According to Colomb-Delsuc et al to perform TEM with cryo improves the method (see ¶0006). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of cryogenic liquid submission in the methods of Greiger et al. Such a modification would have resulted in a method encompassed by claim 2. As noted above: 1) Greiger teaches use of ELISA and TEM to measure the purity of AAV capsids, this in essence measures “a dose of pure AAV” and measures the concentration; 2) Colom-Delsuc et al teach improved measurement with cryogenics. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved measurement. 
Regarding claim 4 and 5, A20 is used in what appears by description to be direct ELISA (see e.g. ¶0117). 
Regarding claims 7 and 8, the method of Baker et al do not teach that the two are performed simultaneously so it will be one prior to the other (see e.g. ¶0130). 
Colomb teaches the embedding and rapid dreezing fo the sampel prior to imaging and quantifying of the particels (see example, page 3). 
Baker and Colom do not each use of qPCR. 
The AAV is based in AAV2, the A20 antibody also. The AAV of Baker is also engineered (see figure 7). As well, the AAV were concentrated (see ¶0155). 
As well, the evaluating test is performed once (see e.g. ¶0130 of Baker). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        31584